DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Applicant’s Application filed December 9, 2019 is presented for examination. Claims 1-10 are pending. Claims 1, 7 and 9 are independent claims. This Office Action is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (Hereinafter “Suzuki”) US Patent Application Publication No. 2019/0084419.

Referring to claim 1, Suzuki teaches an optical scanner [optical scanning unit 10 of fig. 1; 0037-0038] comprising: 
a light source configured to emit light [light source 11 of fig. 1; 0043-0044]; 
a light deflector [optical deflector, 15 of fig. 1] configured to deflect the light emitted from the light source to scan a scanning area two-dimensionally in a main scanning direction and a sub-scanning direction [vertical and horizontal direction optical scannings, 0055; 0100-0101; 0121-0122]; and 
a photodetector configured to detect scanning light deflected by the light deflector to perform scanning on a detection field included in the scanning area, wherein, in the scanning area, a detection scanning area is formed by the scanning light so as to include an end of the detection field [two-dimensional image (intermediate image) is rendered on the surface (scanned surface) of the screen 30 of fig. 1], and 
wherein a size of the detection scanning area is changed [scanning and detection area is changed, 0101]. 

Referring to claim 7, Suzuki teaches the invention substantially as claimed as specified in claim 1 above, further comprising an imaging optical system [100 of fig. 1] configured to reflect projection light projected from a screen on which the scanning light is scanned by the light deflector [0043-0045]; and 
a reflector [concave mirror 40 of fig. 1] configured to reflect reflection light reflected by the imaging optical system, wherein, in the scanning area, a detection scanning area is formed by the scanning light so as to include an end of the detection field, wherein a size of the detection 

Referring to claim 9, this is a method claim which is corresponding to apparatus claims 1 and 7 above, therefore, this claim is rejected under the same rationale.

Referring to claim 2, Suzuki teaches the invention substantially as claimed, wherein a size of the detection scanning area is reduced to reduce a size of a part of the detection scanning area excluding the detection field [reducing the light quantity for the portions other than the portion where the virtual image is displayed, 0059] 

Referring to claim 3, Suzuki teaches the invention substantially as claimed, wherein when the end of the detection field goes out of the detection scanning area, a size of the detection scanning area is increased to include the end of the detection field [0114; 0182-0184]. 

Referring to claim 4, Suzuki teaches the invention substantially as claimed, wherein the scanning light forms an image based on image data, within range of an image area included in the scanning area [a range in which superposition of a virtual image is performed, 0086]. 

Referring to claim 5, Suzuki teaches the invention substantially as claimed, further comprising a screen on which the scanning light is scanned by the light deflector, wherein an image is formed within range of the image area on the screen [a range in which superposition of a virtual image is performed, 0086]. 



Referring to claim 8, Suzuki teaches the invention substantially as claimed, further comprising computer-readable non-transitory recording medium [0024; clm22]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/THUY N PARDO/Primary Examiner, Art Unit 2691